                                                                          Case 4:19-cv-07316-YGR Document 69 Filed 04/12/21 Page 1 of 2



                                                                                                         UNITED STATES DISTRICT COURT
                                                                  1
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                  2
                                                                      JANE DOE,                                           Case No.: 4:19-cv-07316-YGR
                                                                  3
                                                                                   Plaintiff,
                                                                  4                                                       SCHEDULING AND SEALING ORDER
                                                                             vs.
                                                                  5

                                                                  6   UNITED BEHAVIORAL HEALTH, ET. AL.,
                                                                                    Defendants.
                                                                  7

                                                                  8

                                                                  9          The Court has read and reviewed the parties’ Joint Status Report and Proposed Schedule.
                                                                 10   (Dkt. No. 68.) The Court thus issues this Order in light of this joint filing.
                                                                 11          Defendant shall preserve the administrative record. The parties shall meet and confer on the
                                                                 12   scope of the administrative record and agree upon deadlines for resolution of this issue. The
                               Northern District of California




                                                                      administrative record shall be delivered to the Court seven (7) days prior to the filing of the first
United States District Court




                                                                 13

                                                                 14   dispositive brief referenced below and in the manner set forth herein:
                                                                 15          First, a physical copy of the administrative record (Bate-stamped and double-sided pages)
                                                                 16          shall be delivered in three-ringed binders. The administrative record shall include an index
                                                                 17          and be segregated in appropriate categories, such as medical records, third party expert
                                                                 18          reports, etc.
                                                                 19          Second, an electronic copy of the administrative record shall be filed under seal pursuant to
                                                                 20          this Order. Given the anticipated size of the record, it will likely be filed in “parts” which
                                                                 21          shall be indexed to allow for easy access to the documents. The index shall be separately

                                                                 22          filed. In addition, the parties shall deliver the electronic form of the administrative record in

                                                                 23          CDs or thumb-drive(s) along with the physical copy. The electronic copy shall allow for

                                                                 24          electronic searching.

                                                                 25          Plaintiff proposes the following schedule for the remainder of the case. Defendants do not

                                                                 26   object to the timeline proposed by Plaintiff; however, Defendants contend that discovery outside the

                                                                 27   administrative record, including expert discovery, is not appropriate.

                                                                 28
                                                                          Case 4:19-cv-07316-YGR Document 69 Filed 04/12/21 Page 2 of 2




                                                                  1                                              PRETRIAL SCHEDULE
                                                                  2

                                                                  3                           Event                                             Date
                                                                  4    Completion of Fact Discovery                                         July 30, 2021
                                                                  5    Filing of Simultaneous Briefs if Standard of                        August 2, 2021
                                                                  6    Review is Not Abuse of Discretion
                                                                  7    Simultaneous Reply Briefs Due 14 Days Later
                                                                  8    Expert Witness Disclosures and Reports                             August 16, 2021
                                                                  9    Rebuttal Expert Witness Disclosures and                          September 13, 2021
                                                                 10    Reports
                                                                 11    Last Day to Submit Letter Requesting Summary                       October 12, 2021
                                                                 12    Judgment Pre-Filing Conference
                                                                 13    Final Pretrial                                                           TBD
                               Northern District of California
United States District Court




                                                                 14    Commencement of Trial                                                    TBD
                                                                 15

                                                                 16          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                                                 17   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All Standing
                                                                 18   Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                                                 19          IT IS SO ORDERED.
                                                                 20   Dated: April 12, 2021
                                                                                                                               _______________________________________
                                                                 21
                                                                                                                                   YVONNE GONZALEZ ROGERS
                                                                 22                                                               UNITED STATES DISTRICT JUDGE

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                        2
